internal_revenue_service significant index nos legend taxpayer a company b plan xk date month quantity c quantity d sum e dear mr department of the treasury washington dc person to contact telephone number refer hry sip date apr letter this is in response to the submitted on your behalf by your authorized representative in as supplemented by correspondence dated which you request a letter_ruling under sec_402 e d of the internal_revenue_code representations support your ruling_request the following facts and taxpayer a who has not attained age terminated employment with company b month taxpayer a received a single sum distribution of a plan the full amount standing to his credit under plan x sponsored by company b which your authorized representative asserts meets the qualification requirements found in code sec_401 a his employer on date during in accordance with taxpayer a’s instructions quantity c shares of company b common_stock were distributed directly in accordance with provisions of plan x to taxpayer a quantity d shares of company b common_stock and sum e of cash were directly transferred into an individual_retirement_arrangement ira maintained in the name of taxpayer a based on the above facts and representations you through your authorized representative request the following letter_ruling the distribution within one taxable_year taxpayer a's entire account balance from plan x either directly to taxpayer a or to taxpayer a‘s as described above constitutes a qualifying ira lump sum distribution as that term is defined in code sec_402 d sec_402 e b for purposes of code of with respect to your ruling_request code sec_402 provides that an amount actually distributed toa taxpayer by a_trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the taxpayer in the year of distribution except as otherwise provided in sec_402 code sec_402 d provides that the term lump without regard to the minimum period sum distribution has the meaning given such term by subsection da a of service requirement in subsection d f sec_402 a provides in pertinent part term lump sum distribution means the distribution or payment within one taxable_year of the recipient of the balance_to_the_credit of the employee which becomes payable on account of the employee's separation_from_service from a_trust which forms part of a sol a - and which is exempt from tax under code section a plan described in code section code that the code sec_402 b provides that for purposes in the case of any lump sum of code sec_402 distribution which includes securities_of_the_employer_corporation there shall be excluded from gross_income the net_unrealized_appreciation attributable to that part of the distribution which consists of securities_of_the_employer_corporation code sec_402 c provides that for purposes of subparagraph b resulting adjustments to basis shall be determined in accordance with regulations prescribed by the secretary net_unrealized_appreciation and the code sec_402 provides that the term eligible an employee rollover_distribution means any distribution to of all or any portion of the balance_to_the_credit of the -3- employee in a qualified_trust except the following distributions a any distribution which is one of substantially_equal_periodic_payments not less frequently than annually made- a series of i ii or life expectancy of the for the life employee or the joint lives expectancies of the employee and the employee's designated_beneficiary or and for a period of years or more or joint life b any distribution to the extent the distribution is required under sec_401 sec_402 i retirement_plan as aescribed in sec_408 annuity described in sec_408 b iii contract retirement_plan sec_403 iv ii of the code defines eligible an individual_retirement_account an individual retirement other than an endowment a sec_401 of the code qualified and an annuity plan described in sec_402 of the code provides generally that sec_402 c distribution made after the 60th day following the day on which the distributee received the property distributed shall not apply to any transfer of a sec_401 a a of the code provides that a_trust shall constitute a sec_40i a qualified_trust only if the plan of which such trust is distributee of any eligible rollover distribution- a part provides that if the i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies such eligible_retirement_plan to to be paid in such which such distribution is form and at such time as the plan_administrator may prescribe such distribution shall be to-trustee transfer to the eligible_retirement_plan so specified in the form of a direct trustee- sec_401 a b of the code provides that shall apply only to the extent that the subparagraph a eligible_rollover_distribution would be includible in gross_income if not transferred as provided in subparagraph a yy determined without regard to sec_402 a and the term eligible_rollover_distribution when used in of the code has the same meaning as when sec_401 used in sec_402 of the code the term eligible_retirement_plan when used in of the code includes iras defined in sec_401 sec_408 and sec_408 of the code generally a direct trustee-to-trustee transfer described in sec_401 direct_rollover of an eligible_rollover_distribution and is entitled to tax-deferred treatment pursuant to sec_402 of the code of the code constitutes a sec_1 a -1 of the income_tax regulations question and answer provides that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is not currently includible in the distributee’s gross_income under code sec_402 c sec_1 a -1 of the income_tax regulations that a question and answer provides in pertinent part direct_rollover is eligible_rollover_distribution and not a transfer of assets and liabilities a distribution and rollover of the in this case taxpayer separated from the service of company b of said’ separation taxpayer a received a single sum distribution of the full amount standing to his credit under plan x securities of company b taxpayer a’s distribution consisted in part of who has not attained age a result as taxpayer a’s distribution is a lump sum distribution as that term is used in code sec_402 e d furthermore neither the code nor the regulations promulgated thereunder preclude a distribution from being treated a sec_402 e d portion of the distribution is either rolled over or directly transferrea into an ira a lump sum distribution under code section for purposes of sec_402 e b even ifa thus with respect to your ruling_request we conclude as follows the distribution within one taxable_year of taxpayer a’s entire account balance from plan x ss either directly to taxpayer a or to taxpayer a‘s as described above constitutes a qualifying ira lump sum distribution as that term is defined in code sec_402 d sec_402 e b for purposes of code this letter_ruling assumes that taxpayer a’s plan x distribution was made in accordance with the terms of plan x meets the requirements of code sec_408 a it also assumes that taxpayer a’s ira referenced above pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours pra bom frances v sloan chief employee_plans technical branch enclosures deleted copy of letter_ruling form_437
